People v Bugett (2016 NY Slip Op 01919)





People v Bugett


2016 NY Slip Op 01919


Decided on March 17, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 17, 2016

Friedman, J.P., Andrias, Saxe, Kapnick, JJ.


548 1649/12

[*1]The People of the State of New York, Respondent,
vFrank Bugett, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Julia Busetti of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alexander Michaels of counsel), for respondent.

Order, Supreme Court, New York County (Richard D. Carruthers, J.), entered on or about October 3, 2014, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant's challenges to the point assessment for his prior criminal history are unavailing, and would not in any event affect his level two adjudication. We find no basis for a discretionary downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors raised by defendant were adequately accounted for in the risk assessment instrument, or
were outweighed by defendant's criminal history and the gravity of the underlying crime, committed against a child.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 17, 2016
CLERK